DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed August 8, 2022. As directed by the amendment: Claim 21 has been amended. Claims 2, 6, 7, and 11-17 have been cancelled. Claims 1, 3-5, 8-10, and 18-24 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dubeau et al. (US 2011/0172672), herein referred to as Dubeau.
Regarding claim 21, Dubeau discloses an assembly (figures 1-3) for resecting an articular bone surface in an articular joint repair procedure (¶26) comprising: a patient specific jig (16) including at least one bone contacting member (18) adapted to (i.e. capable of) contact a bone (12) (figure 2), the at least one bone contacting member (18) having at least one mating surface (18) shaped using patient-specific modeling (¶27, ¶34, ¶35) to conform to a shape of the bone (figures 1 and 2), the at least one mating surface (18) adapted to (i.e. capable of) matingly contact a portion of the bone (14), the patient specific jig (16) further including at least two drill bores (elements 20a) (¶47) configured for (i.e. capable of) guiding a placement of pins (23a, 23b) in the bone (figure 2), and a cut slot (24, 26) defining an aperture (32) adapted to (i.e. capable of) receive a saw blade (34) for resecting the articular bone surface (¶43 and figure 3), and holes (elements 33) (figure 3) configured for (i.e. capable of) cooperating with the pins (23a, 23b) to position the cut slot (24, 26) relative to the bone (figures 1-3), wherein a positioning of the at least two drill bores (elements 20a) (¶47) in the patient specific jig (16) is as a function of patient-specific modeling (¶34, ¶35) and of a geometry of the cut slot (24, 26) for the articular bone surface to be located at a planned location (¶33, ¶35), and wherein the patient specific jig (16) and the cut slot (24, 26) are separate from one another (figures 1-3), for the cut slot (24, 26) to be mounted to the pins (23a, 23b) after removal of the patient specific jig (16) (¶39).
Regarding claim 22, Dubeau discloses further including a patient-specific model including a geometry of the patient-specific jig (16) relative to the bone (figures 1-3) and including the at least one bone contacting member (18) and the at least two drill bores (elements 20a) (¶47) corresponding to a planned mating contact between the patient-specific jig (16) and to a planned planar resected surface aligned with the cut slot (24, 26) (figure 3).
Regarding claim 23, Dubeau discloses wherein the at least one bone contacting member (18) has formed therein at least one clearance (¶36) shaped as a function of a shape of at least one selected area of the articular surface for preventing contact between the at least one mating surface (18) and the at least one selected area (¶36).
Regarding claim 24, Dubeau discloses wherein the at least one clearance (¶36) is shaped to (i.e. capable of) prevent contact between the at least one mating surface (18) and at least one of cartilage, soft tissue (¶36), osteophytes, and menisci.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubeau (US 2011/0172672) in view of Stemniski et al. (US 2012/0271314), herein referred to as Stemniski, and further in view of Williams, III et al. (US 2005/0228393), herein referred to as Williams, III.
Regarding claim 1, 3, 20, Dubeau’s assembly discloses all the features/elements as claimed including wherein the cut slot (figure 3) includes a housing (28, 30) adapted to (i.e. capable of) be positioned adjacent the articular bone surface, the housing (28, 30) having an opening (32) defined therein (figure 3). Yet, Dubeau’s assembly lacks an insert adapted to be fitted into the opening, the insert including a first member and a second member releasably coupled to the first member, ends of the first member and of the second member being shaped to space the first member from the second member so as to define therein the aperture adapted to receive a saw blade for resecting the articular bone surface.
However, Stemniski teaches an insert (166) adapted to (i.e. capable of) be fitted into an opening (146), the insert including a first member (170) and a second member (172), ends of the first member (170) and of the second member (172) being shaped to (i.e. capable of) space the first member (170) from the second member (172) so as to define therein the aperture (164) adapted to (i.e. capable of) receive a saw blade (60) for resecting the articular bone surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dubeau’s assembly with wherein the cut slot includes an insert adapted to be fitted into the opening, the insert including a first member and a second member, ends of the first member and of the second member being shaped to space the first member from the second member so as to define therein the aperture adapted to receive a saw blade for resecting the articular bone surface as taught by Stemniski, since such a modification would provide an alternative cut slot and it appears the cut slot would perform equally well in receiving a saw blade.
The modified Dubeau’s assembly further lacks wherein the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits.
However, Williams, III teaches a first member (12) and a second member (14 or 16) releasably coupled (¶27) to the first member (12), wherein the first member (12) and the second member (14) each have a first end (35) and a second end (another element 35) opposite the first end (35) and are each provided with a first attachment at the first end (¶27) and with a second attachment at the second end (¶27), the first attachment of the first member (12) adapted to (i.e. capable of) cooperate with the first attachment of the second member (14 or 16) and the second attachment of the first member (12) adapted to (i.e. capable of) cooperate with the second attachment of the second member (14 or 16) for coupling the first member (12) to the second member (14 or 16), wherein the first attachment (¶27) and the second attachment (¶27) are snap-fits (¶27). In addition, Williams teaches in an alternative embodiment, the second members (14 and 16) can be molded into the first member (12) (¶27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dubeau’s assembly having the insert with the first member and the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits as taught by Williams, III, since it is known that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 8, the modified Dubeau’s assembly has wherein the insert (the modified Dubeau’s insert) has a substantially constant width along a length thereof (figure 10 of Stemniski). 
Regarding claim 18, the modified Dubeau’s assembly has wherein the housing (28, 30 of Dubeau) defines a receptor (another element 33 of Dubeau).
Regarding claim 19, the modified Dubeau’s assembly has including a rod (22 of Dubeau) configured to (i.e. capable) be received in the receptor (another element 33 of Dubeau).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubeau, Stemniski, Williams, III as applied to claims above, and further in view of Lancaster et al. (US 4,564,732), herein referred to as Lancaster.
Regarding claim 4, the modified Dubeau’s assembly discloses all the features/elements as claimed but lacks wherein the housing comprises at least one crush rib for securing a position of the insert within the opening, the at least one crush rib adapted to be resiliently deformed in response to a pressure being exerted thereon as the insert is fitted into the opening.
However, Lancaster teaches a part (e.g. 89, 91) having crush ribs (elements 101) (figure 5) for securing a position of another part (e.g. 43, 75) within an opening (97), the ribs (elements 101) resiliently deformed in response to a pressure being exerted thereon (col. 5, ll. 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dubeau’s assembly having a connection mechanism between the housing and the insert with crushed ribs as taught by Lancaster, since such a modification would provide a strong frictional bond therebetween (col. 5, ll. 24-28).
Regarding claim 5, the modified Dubeau’s assembly has wherein the housing (the modified Dubeau’s housing) comprises a first, a second, a third, and a fourth crush rib (elements 101 of Lancaster) and further wherein, with the insert (the modified Dubeau’s insert) fitted into the opening (32 of Dubeau), the first crush rib (considered as a first element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the first member (170 of Stemniski), the second crush rib (considered as a second element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the second member (172 of Stemniski), and the third and fourth crush ribs (considered as third and fourth elements 101 of Lancaster) are positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) a lower surface of the second member (172 of Stemniski).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubeau, Stemniski, Williams, III as applied to claims above, and further in view of Lazar et al. (US 2013/0296871), herein referred to as Lazer.
Regarding claim 9, the modified Dubeau’s assembly discloses all the features/elements as claimed but lacks a detailed description on wherein the first and second members are made of a stamped sheet of metal.
However, Lazar teaches plates (e.g. 24, 26) can be stamped from sheet metal (¶35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dubeau’s assembly having the first and second members with wherein the members/plates are made of a stamped sheet of metal as taught by Lazar, since such a modification is considered a product by process. 
Regarding claim 10, the modified Dubeau’s assembly has wherein the housing (30 of Dubeau) is made of a plastic material (¶45 of Dubeau).

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered. Applicant’s arguments on pages 5-6, under 35 U.S.C. 102(b), of the Remarks with respect to the reference Rose has been considered but are moot because the current Office Action does not rely on this reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775